O’Donnell, J.,
dissenting.
{¶ 15} I respectfully dissent because in my view, an amendment to an indictment that alters only the severity of a charged offense does not violate Crim.R. 7(D).
{¶ 16} As set forth in Crim.R. 7(D), a trial court may amend an indictment “provided no change is made in the name or identity of the crime charged.” The rule does not, however, specify that the identity of an offense includes its severity or penalty. In my view, the “identity” of the crime refers to its statutory definition, not its penalty. Thus, I agree with Justice Holmes, who stated in State v. Headley (1983), 6 Ohio St.3d 475, 6 OBR 526, 453 N.E.2d 716, that “[t]o hold otherwise is also a hypertechnical and incorrect reading of the criminal rules and statutes which reading favors the criminal rather than protecting the general public.” Id. at 480, 6 OBR 526, 453 N.E.2d 716 (Holmes, J., dissenting).
James B. Grandey, Highland County Prosecuting Attorney, and William L. Archer Jr., Assistant Prosecuting Attorney, for appellant.
Kelly Wallace Co., L.P.A., Michael P. Kelly, and Timothy J. Kelly, for appellee.
{¶ 17} In this case, Davis’s indictment originally charged him with aggravated trafficking in less than the bulk amount of Oxycontin in violation of R.C. 2923.03(A)(1). After the amendment, the indictment continued to charge a violation of R.C. 2923.03(A)(1) but alleged that he trafficked in an amount of drugs between five and 50 times the bulk amount. Although the increase in the amount of the drugs also increased the severity of the offense from a fourth-degree felony to a second-degree felony, the amendment did not in any way alter the crime’s identity.
{¶ 18} The majority’s decision further disrupts the long-standing practice of trial courts throughout the state. If trial courts may no longer use Crim.R. 7(D) to amend indictments to conform to the evidence, then they will be forced to dismiss cases and send them back to the grand juries for reindictment. Not only is this result unnecessary, in my view, but it will prevent trial courts from effectively managing their dockets and their ever-increasing case loads.
{¶ 19} For these reasons, I respectfully dissent.
Lundberg Stratton, J., concurs in the foregoing opinion.